NO. 07-01-0341-CR

                                  IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL A

                                     FEBRUARY 20, 2002

                           ______________________________


                           TREVOR ROSS WOOD, APPELLANT

                                            V.

                            THE STATE OF TEXAS, APPELLEE


                         _________________________________

                FROM THE COUNTY COURT OF ARMSTRONG COUNTY;

                      NO. 2494; HONORABLE HUGH REED, JUDGE

                           _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


                                   MEMORANDUM OPINION*


      Pursuant to a plea of guilty, appellant Trevor Ross Wood was convicted of driving

while intoxicated and sentenced to 30 days confinement in the Armstrong County Jail,

suspended for one year, and a $500 fine. By a sole point of error, appellant contends the


      *
          Tex. R. App. P. 47.1.
trial court erred in denying his motion to suppress evidence because there was no probable

cause to stop appellant. For the reasons expressed herein, we reverse and render.


      Relying on Vicknair v. State, 751 S.W.2d 180 (Tex.Cr.App. 1986), appellant

contends his motion to suppress should have been granted because his arrest and

subsequent conviction resulted from an unlawful stop for a cracked taillight. With

commendable professional candor, the State agrees with appellant that his motion to

suppress should have been granted. Appellant’s point of error is sustained.


      Accordingly, the judgment of the trial court is reversed and a judgment of acquittal

is hereby rendered.


                                         Don H. Reavis
                                           Justice

Do not publish.




                                            2